Citation Nr: 0603770	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-14 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diarrhea, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for a digestive 
disorder, to include as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for bowel urgency, to 
include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

7.  Entitlement to an increased evaluation for diabetes 
mellitus, currently assigned a 20 percent disability 
evaluation.

8.  Entitlement to a higher initial evaluation for peripheral 
neuropathy of the left lower extremity, currently assigned a 
20 percent disability evaluation.

9.  Entitlement to a higher initial evaluation for peripheral 
neuropathy of the right lower extremity, currently assigned a 
20 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2002 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The June 2002 rating 
decision granted service connection for peripheral neuropathy 
of the left and right lower extremities and assigned separate 
20 percent disability evaluations effective from June 8, 
2001.  The December 2003 rating decision denied service 
connection for diarrhea, coronary artery disease, a digestive 
disorder, bowel urgency, erectile dysfunction, and peripheral 
neuropathy of the upper extremities.  That decision also 
denied an evaluation in excess of 20 percent for diabetes 
mellitus.  The veteran appealed those decisions to BVA, and 
the case was referred to the Board for appellate review.  

The Board observes that the veteran's appeal originally 
included the issue of entitlement to service connection for 
plantar fasciitis.  However, the veteran submitted a 
statement in November 2004 in which he indicated that he 
wished to withdraw his appeal on that issue.  See 38 C.F.R. § 
20.204 (2005).  Accordingly, the issue of entitlement to 
service connection for plantar fasciitis no longer remains in 
appellate status and no further consideration is required.

The veteran testified before the Board at a videoconference 
hearing in November 2005, and a transcript of the testimony 
is in the claims file.

The issues of entitlement to service connection for coronary 
artery disease, to include as secondary to service-connected 
diabetes mellitus, and for diarrhea, bowel urgency, and a 
digestive disorder will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have erectile 
dysfunction that is causally or etiologically related to his 
military service or to a service-connected disability.

3.  The veteran has not been shown to currently have 
peripheral neuropathy of the upper extremities that is 
causally or etiologically related to his military service or 
to a service-connected disability.

4.  The veteran's diabetes mellitus does not require 
regulation of activities.

5.  The veteran's peripheral neuropathy of the left lower 
extremity is not productive of moderately severe incomplete 
paralysis.

6.  The veteran's peripheral neuropathy of the right lower 
extremity is not productive of moderately severe incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005). 

2.  Peripheral neuropathy of the upper extremities was not 
incurred in active service and is not proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2005). 

3.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2005).

4.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left lower 
extremities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.124a, Diagnostic Code 8620 (2005).

5.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right lower 
extremities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.124a, Diagnostic Code 8620 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did provide the veteran with 
notice of the VCAA in October 2001 and March 2002, prior to 
the initial rating decision in June 2002, which granted 
service connection for peripheral neuropathy of the left and 
right lower extremities and assigned separate 20 percent 
disability evaluations effective from June 8, 2001.  The 
veteran filed his notice of disagreement (NOD) in July 2002 
in which he disagreed with the initial evaluation assigned 
for his peripheral neuropathy of the lower extremities.  As 
such, the appeal of the assignment of the initial evaluation 
for peripheral neuropathy of the lower extremities arises not 
from a "claim" but from an NOD filed with the RO's initial 
assignment of a rating.  

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original 20 percent disability evaluations assigned 
his peripheral neuropathy of the left and right lower 
extremities in his July 2002 NOD.  According to VAOPGCPREC 8-
2003, if in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a NOD that raises a new issue, section 7105(d) only 
requires VA to take proper action and issue a statement of 
the case (SOC) if the disagreement is not resolved.  The RO 
properly issued a September 2002 SOC and February and August 
2005 Supplemental Statements of the Case (SSOC), which 
contained the pertinent laws and regulations, including the 
schedular criteria, and the reasons his claims were denied.  
Thus, a VCAA notification letter is not necessary for the 
issues of entitlement to a higher initial evaluation for 
peripheral neuropathy of the left and right lower 
extremities.  As such, the Board finds that the notice 
provisions of the VCAA have been satisfied for those issues. 

In addition, the Board notes that the RO also provided the 
veteran with notice of the VCAA in May 2003 in connection 
with the issues of entitlement to service connection for 
erectile dysfunction.  A VCAA letter was also sent to the 
veteran in October 2003 in connection with his claim for 
service connection for peripheral neuropathy of the upper 
extremities.  Both of those letters were sent prior to the 
issuance of the December 2003 rating decision, which denied 
service connection for those disorders.  Therefore, with 
respect to the issues of entitlement to service connection 
for erectile dysfunction and peripheral neuropathy of the 
upper extremities, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

The Board does observe that the RO did not provide the 
veteran with notice of the VCAA before the initial 
adjudication of the issue of entitlement to an increased 
evaluation for diabetes mellitus.  However, the RO did 
provide the veteran with a letter in November 2004, which 
meets the notification requirements of the VCAA, prior to 
readjudicating his claim in February and August 2005 
supplemental statements of the case (SSOC).  Therefore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim for an increased evaluation for 
diabetes mellitus, notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claim for an increased 
evaluation for diabetes mellitus was readjudicated in SSOCs.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and numerous pages 
of argument over the years in support of his claims and 
testifying at a November 2005 hearing before the Board.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claims.  Id., at 120-21.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letters 
about the information and evidence that is necessary to 
substantiate the claims in this case.  Specifically, the 
October 2001, March 2002, May 2003, October 2003, and 
November 2004 letters stated that the evidence must show that 
the veteran had an injury in military service or a disease 
that began in, or was made worse during military service, or 
that there was an event in service that caused injury or 
disease; that he has a current physical or mental disability; 
and, that there is a relationship between his current 
disability and an injury, disease, or event in military 
service.  The November 2004 letter also stated that, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  
Additionally, the September 2002 and August 2004 SOCs and the 
February and August 2005 SSOCs notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims in this case.  In fact, the September 2002 and 
August 2004 SOCs provided the veteran with the schedular 
criteria used to evaluate his service-connected peripheral 
neuropathy of the lower extremities and his diabetes 
mellitus, namely Diagnostic Codes 8620 and 7913, 
respectively.

In addition, the RO notified the veteran in the VCAA letters 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2003 and November 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims. 

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2003 and November 2004 letters notified the appellant 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The October 2001, March 2002, May 2003, October 
2003, and November 2004 letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if he had seen any private 
health care providers and would like VA to obtain records 
from them on his behalf.  In addition, the October 2003 and 
November 2004 letters informed the veteran that it was his 
responsibility to ensure that VA received all of the 
requested records that are not in the possession of a Federal 
department or agency.  The October 2003 letter further stated 
that it was still his responsibility to support his claims 
with appropriate evidence.  

Although the VCAA notice letters that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has informed the 
appellant in the rating decision, SOC, and SSOCs of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  His service medical records and all 
available VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  In addition, the veteran was provided VA 
examinations in May 2002, April 2003, May 2003, August 2003, 
September 2003, November 2003, January 2005, and July 2005, 
and he was provided the opportunity to testify at a November 
2005 hearing before the Board.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A.  Erectile Dysfunction.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of erectile dysfunction.  
He was provided an enlistment examination in November 1966, 
an occupational screening examination in October 1970, and a 
separation examination in December 1970.  Those examinations 
found his genitourinary system to be normal.  

VA medical records dated from January 2001 to October 2001 
indicate that the veteran was diagnosed with erectile 
dysfunction.

The veteran submitted a statement in May 2003 in which he 
indicated that he had not mentioned his diminished 
ejaculation to his doctors because there was no treatment for 
it.  He also noted that he had requested Viagra, but his 
doctor had told him that taking the medicine would be risky 
because of its interaction with the drugs he took for his 
chest pain.

The veteran was afforded a VA examination in August 2003 at 
which time he complained of erectile dysfunction.  He noted 
that he was able to get an erection and ejaculate, but stated 
that his sensation and amount of ejaculation had decreased.  
The veteran indicated that his problem began approximately 
ten years earlier. The examiner opined that the veteran's 
decreased sensation was more likely than not related sexual 
function as well as diabetes.

The veteran was provided a VA genitourinary examination in 
September 2003 during which he reported being unable to 
obtain an adequate erection for intercourse.  His main 
complaint was a decreased volume of ejaculation.  A physical 
examination revealed that his testicles were descended 
bilaterally and normal in consistency.  His penis was 
circumcised and pendulous.  The examiner commented that 
veteran's ejaculatory dysfunction was not related to his 
diabetes.

The veteran submitted medical literature that discusses the 
symptoms and causes of male infertility.  In particular, the 
veteran highlighted an excerpt indicating that retrograde 
ejaculation can result from a disease that affects the 
nervous system, including diabetes.  The literature also 
noted that sexual disorders can result from nerve damage 
caused by poor blood sugar control (neuropathy), circulation 
problems caused by arteriosclerosis or high cholesterol, and 
side effects from certain medications.  

In his November 2004 hearing testimony before a hearing 
officer at the RO, the veteran indicated that he had some 
erectile dysfunction, but that his ejaculation was what had 
significantly diminished.  He noted that he began 
experiencing problems around the same time he developed 
neuropathy.  He also stated that he had tried taking Viagra, 
but that he could no longer take it because of the side 
effects and interactions with his other disorders.

The veteran submitted a statement in February 2005 in which 
he indicated that he had not claimed erectile dysfunction, 
but rather diminished ejaculation.

The veteran was provided a VA examination in July 2005 at 
which time he denied having erectile dysfunction.  He stated 
that he was able to get an erection, but noted that his 
ability to ejaculate had significantly diminished since he 
was diagnosed with diabetes mellitus.  Following a physical 
examination, the examiner stated that there was insufficient 
clinical evidence at the present time to warrant a diagnosis 
of an acute or chronic disorder or residuals thereof.

In his November 2005 hearing testimony before the Board, the 
veteran contended that he began having diminished ejaculation 
at the same time he was diagnosed with diabetes mellitus.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for erectile 
dysfunction.  His service medical records are negative for 
any complaints, treatment, or diagnosis of erectile 
dysfunction, and he did not seek treatment for many decades 
following his separation from service.  In fact, the veteran 
told the September 2003 VA general examiner that his erectile 
dysfunction had begun ten years earlier.  Therefore, the 
Board finds that erectile dysfunction did not manifest during 
service or for many years thereafter.  

In addition to the lack of evidence showing that erectile 
dysfunction manifested during service or within close 
proximity thereto, no physician has linked any current 
erectile dysfunction to the veteran's military service.  The 
record shows that there were no complaints, treatment, or 
diagnosis of erectile dysfunction for many decades following 
the veteran's separation from service.  Nor is there is any 
competent evidence of record, medical or otherwise, which 
links any current disorder to a disease or injury in service.  
In fact, the veteran has not contended that he currently has 
erectile dysfunction that is directly related to his military 
service, as he has instead claimed it as secondary to his 
service-connected diabetes mellitus.  Therefore, service 
connection for erectile dysfunction may not be granted on a 
direct basis.

As to the veteran's claim that his current erectile 
dysfunction is related to his service-connected diabetes 
mellitus, the Board also finds that the more probative 
evidence of record does not support this contention.  In this 
regard, the September 2003 VA examiner commented that 
veteran's ejaculatory dysfunction was not related to his 
diabetes, and the July 2005 VA examiner stated that there was 
insufficient clinical evidence at the present time to warrant 
a diagnosis of an acute or chronic disorder or residuals 
thereof.  The Board does observe the August 2003 VA 
examiner's opinion that the veteran's decreased sensation was 
more likely than not related to sexual function as well as 
diabetes.  In a light most favorable to the veteran, this 
statement is construed as supporting the veteran's contention 
that he currently has erectile dysfunction that is 
proximately due to his service-connected diabetes mellitus.  
However, as discussed above, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
September 2003 and the July 2005 VA examiners' opinions to be 
more probative.  The August 2003 VA examiner did not indicate 
that he had reviewed the veteran's claims file.  Instead, he 
appears to base his opinion on the veteran's own reported 
history without any examination of his genitourinary system.  
As such, the August 2003 VA examiner's opinion rests on 
incomplete information.  In contrast, the September 2003 and 
July 2005 VA examiners offered their opinions based on a 
review of all of the evidence, including the available 
service medical records, and offered a thorough rationale for 
the opinion reached that is clearly supported by the evidence 
of record.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinions from the September 
2003 and July 2005 VA examiners who had the benefit and 
review of all pertinent medical records and who provides a 
thorough rationale supported by the record.  Thus, the Board 
finds that service connection erectile dysfunction is not 
warranted on a secondary basis.  

The Board does acknowledge the medical literature submitted 
by the veteran to support the contention that he currently 
has erectile dysfunction that is related to his service-
connected diabetes mellitus.  However, this evidence is 
general in nature and no examiner has specifically related 
the information contained therein to the veteran.  See Sacks 
v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say 
that medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Thus, the 
Board finds that it is of little probative value in this 
case.  In fact, the July 2005 VA examiner would have had the 
opportunity to review the medical literature, but 
nevertheless stated that there was insufficient clinical 
evidence at the present time to warrant a diagnosis of an 
acute or chronic disorder or residuals thereof.  Therefore, 
the Board concludes that the preponderance of evidence is 
against the veteran's claims for service connection for 
erectile dysfunction.

B.  Peripheral Neuropathy of the Upper Extremities

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of peripheral neuropathy 
of the upper extremities.  He was provided an enlistment 
examination in November 1966, an occupational screening 
examination in October 1970, and a separation examination in 
December 1970.  Those examinations did not note any 
neurologic or upper extremity abnormalities, and in November 
1966 and December 1970, he denied having a medical history of 
lameness, paralysis, and neuritis.
Private medical records dated from December 1995 to January 
1997 indicate that the veteran had a work-up for his 
neuropathy.  His doctor noted that he was a mild diabetic and 
indicated that it probably explained his neuropathy.  He did 
not indicate whether the neuropathy affected his upper 
extremities.

VA medical records dated from January 2001 to October 2001 
indicate that the veteran was in June 2001 with complaints of 
episodic numbness in his left arm that happened after walking 
all day.

The veteran was provided a VA peripheral nerves examination 
in May 2002 during which a motor examination found him to 
have 5/5 strength in his upper extremities with symmetric 
tone and 2+ biceps, triceps, and brachial radialis reflexes.

VA medical records dated in January 2003 indicate that a 
motor nerve conduction study showed the veteran to have mild 
ulnar neuropathy at the elbow.

The veteran was provided a VA examination in April 2003 
during which his motor was found to be 5/5 throughout.  He 
had normal tone and bulk, and his muscle strength reflexes 
were 2+ throughout.  An EMG of the left arm showed some mild 
ulnar nerve neuropathy at the elbow.

VA medical records dated from February 2000 to June 2003 
indicate that the veteran had mild ulnar nerve neuropathy at 
the elbow and left arm numbness.

The veteran was afforded a VA general medical examination in 
September 2003 at which time it was noted that he had 
neuropathy in his hands and arms.  A physical examination 
found good strength throughout, and his hands had good 
sensation to a light touch.  His reflexes were not checked.  

The veteran was provided a VA examination in November 2003 
during which he reported having aching pain in his right 
middle finger for approximately one year that was not brought 
on by driving or reading the newspaper.  He noted that he had 
not injured it.   He denied having numbness or tingling or 
pain in any of the other digits of his hand.  He stated that 
the pain did not radiate and indicated that it felt different 
than the pain he felt in his lower extremities, which was 
burning dysesthesias.  Following a physical examination, the 
examiner did not believe the veteran's pain in his right 
middle finger was due to his diabetes mellitus.  He based 
this on the fact that the veteran had intact sensation and 
power, did not have dysesthesias, paresthesias, or sensation 
loss, and felt that his pain in the right finger was 
different than that in his lower extremities.  The examiner 
also observed that there was some evidence of hypoactive 
reflexes in his bilateral upper extremities that was 
suggestive of a subclinical peripheral polyneuropathy of the 
upper extremities that may become more prominent in the next 
few years.  However, he further stated that he found no 
evidence on sensory or motor testing of a peripheral 
polyneuropathy of the upper extremities.  

In his November 2004 hearing testimony before a hearing 
officer at the RO, the veteran stated that his nerves were 
abnormal and indicated that his arms became tired when he 
held them up and sometimes fell asleep

The veteran was afforded a VA examination in July 2005 at 
which time he indicated that his arms became fatigued and 
tired if he held his arms up too long.  He could not hold 
anything for too long, and he had to change positions on the 
steering wheel several times while driving.  A physical 
examination did not find any sensory or motor deficits of the 
upper extremities, and his reflexes were equal and 1+ in both 
elbows and wrists.  His upper extremities had a full range of 
motion without pain.  Sensation was intact in the upper 
extremities to sharp, dull, and cold touch, as was the 
position sense.  The examiner commented that there was no 
physical evidence of any sensory abnormality of the upper 
extremities.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for peripheral 
neuropathy of the upper extremities.  His service medical 
records are negative for any complaints, treatment, or 
diagnosis of peripheral neuropathy of the upper extremities, 
and he did not seek treatment for many decades following his 
separation from service.  Therefore, the Board finds that 
peripheral neuropathy of the upper extremities did not 
manifest during service or for many years thereafter.  

In addition to the lack of evidence showing that peripheral 
neuropathy of the upper extremities manifested during service 
or within close proximity thereto, no physician has linked 
any current peripheral neuropathy of the upper extremities to 
the veteran's military service.  The record shows that there 
were no complaints, treatment, or diagnosis of peripheral 
neuropathy of the upper extremities for many decades 
following the veteran's separation from service.  Nor is 
there is any competent evidence of record, medical or 
otherwise, which links any current disorder to a disease or 
injury in service.  In fact, the veteran has not contended 
that he currently has peripheral neuropathy of the upper 
extremities that is directly related to his military service, 
as he has instead claimed it as secondary to his service-
connected diabetes mellitus.  Therefore, service connection 
for a peripheral neuropathy of the upper extremities may not 
be granted on a direct basis.

As to the veteran's claim that his peripheral neuropathy of 
the upper extremities is related to his service-connected 
diabetes mellitus, the Board also finds that the medical 
evidence of record does not support this contention.  
Significantly, the November 2003 VA examiner indicated that 
there was no evidence on sensory or motor testing of a 
peripheral polyneuropathy of the upper extremities, and the 
July 2005 VA examiner commented that there was no physical 
evidence of sensory abnormality of the upper extremities.  
Accordingly, service connection cannot be granted on a 
secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for peripheral neuropathy of the upper 
extremities.

C.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for coronary artery disease, erectile dysfunction, 
and peripheral neuropathy of the upper extremities is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he currently has coronary artery disease, 
erectile dysfunction, and peripheral neuropathy of the upper 
extremities that are related to service, the veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

II.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

A.  Diabetes Mellitus

A rating decision dated in January 2002 granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability evaluation effective from June 8, 2001.  That 
decision was based on a review of the veteran's service 
medical records and treatment records.  He subsequently filed 
a claim for an increased evaluation, which a December 2003 
rating decision denied.  During the pendency of the appeal, 
the veteran's 20 percent disability evaluation has remained 
in effect until the present time.  

The veteran was provided a VA peripheral nerves examination 
in May 2002 at which time it was noted that he had been 
taking oral medications for his diabetes, which was in 
reasonably good control.  

The veteran was provided a VA examination in April 2003 
during which he reported taking Avandia, Glucophage, and 
Glucotrol for his diabetes.  

VA medical records dated from February 2000 to June 2003 
document the veteran's treatment for various disorders, 
including diabetes mellitus.  In June 2002, it was noted that 
his diabetes was under satisfactory control and that he would 
continue taking Glucophage and Avandia.  The veteran was seen 
in November 2002 at which time it was noted that he was 
taking Niaspan, Avandia, Glucophage, Glucotrol, and 
Lisinopril.  Orlistat was also added to his list of 
medications.  He was evaluated later that month at which time 
he denied having any hypoglycemic episodes.  It was noted 
that his Niacin would be decreased and that Glyburide might 
be considered.  The veteran was later seen in February 2003 
at which time his dose of Metformin was cut in half due to 
his diarrhea.  It was noted that it would be stopped if the 
problem did not cease in which case his dose of Glucotrol 
would be increased and insulin would be considered.  The 
veteran was subsequently seen in March 2003 at which time it 
was noted that his diabetes was well controlled.  

The veteran was afforded a VA general medical examination in 
September 2003 at which time it was noted that his diabetes 
mellitus was adequately controlled with oral glycemic 
medication, including Metformin and Glipizide, to control his 
blood sugars.  He denied ever being hospitalized for the 
disorder.

A January 2003 VA physician's statement indicated that the 
veteran's diabetes mellitus requires insulin, restricted 
diet, and regulation of activities.  He was also noted to 
have neurological and cardiovascular complications directly 
due to his diabetes mellitus.  The physician commented that 
the veteran had to restrict his activities due to his 
neuropathy that was a direct complication of his diabetes.  
He indicated that it was also important for blood sugar 
control on insulin.     

In his November 2004 hearing testimony before a hearing 
officer at the RO, the veteran indicated that he was on 
insulin and that he had spoken to doctors who had told him 
that they would never restrict a diabetic patient's 
activities.  However, he noted that he did have problems 
secondary to his diabetes that did restrict his activities.  

L.A.B., M.D. (initials used to protect veteran's privacy) 
submitted a statement in January 2005 in which she noted that 
the veteran had diabetes mellitus with complications, 
including peripheral neuropathy and autonomic neuropathy 
(diminished ejaculation and difficulty achieving orgasm, as 
well as nausea, bloating, and diarrhea).  She indicated that 
the veteran was being treated with insulin and a restricted 
diet, which were two of the three requirements for a 40 
percent disability evaluation.  However, L.A.B. stated that 
she never prescribed limitation of activity for a diabetic 
patient no matter how severe the diabetes because the goal is 
to always increase activity.  She commented that limitation 
of activity is an outdated mode of preventing hypoglycemia, 
as newer insulin therapies have obviated the need for 
activity restriction.  L.A.B. also noted that the veteran's 
complications of painful peripheral neuropathy and diarrhea 
have forced him to self-limit his activities.

The veteran was provided a VA examination in July 2005 at 
which time he denied having ketoacidosis or ever being 
hospitalized for hypoglycemia or ketoacidosis.  He 
occasionally became hypoglycemic once per month, and he noted 
that he was on a restricted diet with low carbohydrates and 
sugar.  He indicated that he did not restrict his activities 
due to his diabetes, but he did for his peripheral 
neuropathy.  It was noted that his diabetes was treated with 
insulin, Metformin, and Glipizide and he reported visiting 
his diabetic health care provider approximately every four 
months.  Following a physical examination, the examiner 
diagnosed the veteran with uncontrolled, insulin-dependent 
type II diabetes mellitus.  He also commented that the 
veteran's diabetes in and of itself would not prevent him 
from working in a sedentary job.

In his November 2005 hearing testimony before the Board, the 
veteran contended that he met the criteria for diabetes 
mellitus, as he was taking insulin and his diet was 
restricted. He also reiterated his contention that 
restriction of activities was an outdated mode of treatment, 
and as such, his doctors had never prescribed such treatment.  

The veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.    

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for 
diabetes mellitus.  The Board notes that the veteran is 
taking insulin and has been placed on a restricted diet.  
However, the medical evidence of record does not show that 
his activities have been regulated.  The Board does observe 
the January 2003 VA physician's statement indicating that the 
veteran had regulation of activities.  However, the physician 
also elaborated and stated that he had to restrict his 
activities due to his neuropathy, which was a result of his 
diabetes mellitus. The Board notes that the veteran is 
separately service-connected for his peripheral neuropathy of 
the lower extremities.  Separate disability ratings may only 
be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  In addition, the veteran has denied having 
a restriction of activities on numerous occasions.  As such, 
he has not been shown to have met the criteria for an 
increased evaluation for his diabetes mellitus.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
diabetes mellitus.  

The Board does observe the veteran's contention that 
limitation of activity is an outdated mode of treatment for 
diabetes mellitus.  In support of this contention, he 
submitted a statement from L.A.B., M.D indicating that she 
never prescribed limitation of activity for a diabetic 
patient no matter how severe the diabetes because the goal is 
to always increase activity.  However, the Board is bound by 
the laws codified in Title 38 of the United States Code and 
Code of Federal Regulations which govern veteran's benefits 
administered by the Secretary of VA.  Thus, the Board must 
apply the law as it exists, and such, cannot ignore the 
rating schedule. See Owings v. Brown, 8 Vet. App. at 23, 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) 
("This Court must interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").   The appeal must be denied.

B.  Peripheral Neuropathy of the Lower Extremities

A rating decision dated in June 2002 granted service 
connection for peripheral neuropathy of the left and right 
lower extremities and assigned separate 20 percent disability 
evaluations effective from June 8, 2001.  That determination 
was based on a review of the veteran's treatment records as 
well as on the findings of a VA examination performed in May 
2002.  The veteran subsequently filed a notice of 
disagreement with the initial rating in July 2002.  During 
the pendency of the appeal, the veteran's separate 20 percent 
disability evaluations have remained in effect until the 
present time.

VA medical records dated from February 2000 to June 2003 
document the veteran's treatment for his peripheral 
neuropathy, including physical therapy.  The veteran was seen 
in December 2002 and in February, March, and April 2003 
during which his DP and PT pulses were found to be 1/4 
diminished, yet palpable in both feet.  SW monofilament and 
vibratory sensation were irregular and inconsistent.  He was 
assessed as having moderate peripheral polyneuropathy in the 
lower extremities.  
In May 2003, it was noted that the veteran' pain had 
significantly decreased and that he could walk community 
distances without an assistive device.  The swelling in his 
legs had also improved, as he only had swelling if he forgot 
to wear compression stockings.

The veteran was provided a VA peripheral nerves examination 
in May 2002 during which he indicated that he continued to 
have pain in his feet.  He noted that the pain and numbness 
had affected his work because he was unable to stand for long 
periods of time.  He had noticed slight improvement with the 
pain, but it was replaced by numbness.  It was also noted 
that he took Nortriptyline for his symptoms.  A physical 
examination did not find the veteran to be in any acute 
distress, and he had a casual gait.  With visual guidance, he 
was able to walk in tandem style, but he lost his ability 
when he looked away from his feet.  He had a negative 
Romberg.  A motor examination revealed 5/5 strength in the 
lower extremities with symmetric tone and 2+ patellar 
reflexes.  The veteran' reflexes were diminished to 1+ at the 
ankles bilaterally.  A sensory examination was notable for 
diminished vibration, position, and temperature sensation to 
varying degrees in both lower extremities.  The examiner 
commented that the veteran had a typical progression of small 
fiber neuropathy with an initial presentation with pain in 
the lower extremities.  He noted that the pain had diminished 
and been replaced with numbness as the nerves died.  In 
addition to these findings of small fiber peripheral 
neuropathy, the examiner noted that the veteran had 
diminished vibration and proprioceptive sense in the lower 
extremities.  He indicated that the veteran was beginning to 
have some balance difficulties, but stated that his balance 
continued to be reasonably good.  Overall, the examiner 
graded the veteran's peripheral neuropathies as moderate 
small fiber and mild large fiber neuropathies.  

In his July 2002 Notice of Disagreement, the veteran 
contended that he had moderately severe incomplete paralysis 
below his knee.  He noted that his feet were both painful and 
numb.  He also contended that the disorder severely limited 
his employment prospects. 

VA medical records dated in September 2002 indicate that the 
veteran had requested an evaluation for his increasing foot 
pain.   It was noted that he had been complaining of a 
burning sensation in his feet and that he had been taking 
Nortriptyline.  A physical examination did not reveal any 
pedal edema, but sensation was absent in both feet.

The veteran submitted a statement in January 2003 in which he 
indicated that his peripheral neuropathy had limited his 
ability to walk and stand.  He claimed that his disability 
was worsening and that he was not able to work due to it.  

The veteran was provided a VA examination in April 2003 
during which he reported having numbness and tingling his 
feet.  He stated that he sometimes felt electrical shocks and 
burning dysesthesias in the feet.  He did not report any 
allodynia.  He did have problems walking long distances 
secondary to his feet.  A physical examination indicated that 
his motor was 5/5 throughout, and he had normal tone and 
bulk.  His muscle strength reflexes were 2+ throughout, 
except for his ankles, which were zero.  Sensation was 
decreased to pinprick in a bilateral symmetric distal 
distribution in the feet up to the mid shins.  He also had 
decreased vibratory sensation as well as proprioception in 
both feet.  An EMG showed evidence of moderate peripheral 
polyneuropathy in the lower extremity.  

The veteran submitted a statement in May 2003 in which he 
indicated that he obtained employment, but stated that he 
could not perform one aspect of the job because he could 
stand on his feet for a long time.  He also noted that a 
steroid shot in his right foot had helped, but related that 
his foot was still not normal.  

The veteran was afforded a VA general medical examination in 
September 2003 during which it was noted that he had 
progressive peripheral neuropathy that was greatest in his 
feet.  A physical examination found him to have good strength 
throughout, but he had decreased sensation bilaterally in his 
feet up to the midcalf with light stroking.   His reflexes 
were not checked.

In his November 2004 hearing testimony before a hearing 
officer at the RO, the veteran argued that his peripheral 
neuropathy of the lower extremities was more than moderately 
disabling.  

The veteran was provided a VA peripheral nerves examination 
in January 2005 during which it was noted that his peripheral 
neuropathy was recurrent and quite disabling.  It was noted 
that his plantar fasciitis also complicated his problems with 
neuropathy.  He was unable to do any type of prolonged 
walking or stand on his feet for more than an hour because of 
the pain and lack of feeling in his feet, but he was still 
able to drive his car.  The veteran noted that his peripheral 
neuropathy was above the sock level of his feet, and he was 
no longer able to differentiate between hot and cold on his 
feet.  He had some sharp shooting pains in his feet and had 
no feeling at all.  His gait seemed to make him shuffle with 
prolonged walking.  A physical examination found the veteran 
to ambulate with somewhat of a cautious gait, but he did so 
independently without the use of an assistive device.  He had 
decreased proprioception and vibratory sensation as well as 
1+ pedal edema.  He had decreased sensation to a pin and from 
just above the sock level mid shin all the way down to his 
feet.  He had a full range of motion of the joints of the 
lower extremities, and he was able to feel some heat 
pressure.  The veteran was assessed as having bilateral lower 
extremity peripheral neuropathy of a fairly severe degree.  

The veteran was afforded a VA examination in July 2005 during 
which he indicated that his peripheral neuropathy had 
worsened and continued to spread up to his mid shins.  He had 
decreased feeling and sensitivity in his feet to hot and 
cold, and he had decreased balance with a stumbled walk.  He 
rated the pain in his feet as a three on a scale of one to 
ten, but noted that it was a six when aggravated.  
Aggravating factors included standing longer than one hour 
and walking on uneven surfaces.  If he sat or stood too long, 
his feet became swollen.  He had noticed a loss of function, 
and his feet were weak and fatigued.  The veteran denied ever 
falling.   It was noted that he wore diabetic shoes and took 
Neurontin, but he was unsure if the medication was helping.  

A physical examination found the veteran to have a cautious 
walk with a slow, wide stance that was most likely due to his 
neuropathy and obesity.  His lower extremities had full range 
of motion without pain, and he had 5/5 strength.  The 
examiner was unable to elicit reflexes in the veteran's 
ankles, and he had 2+ reflexes in his knees.  Sensation was 
decreased in both lower extremities at the feet and midway up 
the legs to sharp, dull, light touch, and cold.  The position 
sense was intact in the lower extremities.  He was able to 
walk on his heels and toes, but he was off balance with 
tandem walk, and he needed the assistance of a chair.  
Romberg was negative, and cranial nerves II to XII were 
intact.  The veteran was able to do rapid movements.  The 
examiner diagnosed the veteran with peripheral polyneuropathy 
of the bilateral lower extremities and indicated that the 
disorder would limit his ability to perform a physical job 
due to decreased balance and ability to stand for long 
periods of time.  He noted that the disorder would not affect 
the veteran's ability to perform a sedentary job.

In his November 2005 hearing testimony, the veteran indicated 
that his peripheral neuropathy of the lower extremities 
affected his life more than moderately in that his activities 
were limited.  

The veteran is currently assigned separate 20 percent 
disability evaluations for his peripheral neuropathy of the 
left and right lower extremity pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620.  Under that diagnostic code, 
a 20 percent disability evaluation is contemplated for 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent disability evaluation is warranted when such 
impairment is moderately severe.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for 
peripheral neuropathy of the left and right lower 
extremities.  The medical evidence of record does not show 
him to have moderately severe incomplete paralysis.  VA 
medical records dated from February 2000 to June 2003 
assessed the veteran as having moderate peripheral neuropathy 
in the lower extremities, and the May 2002 VA examiner graded 
the veteran's peripheral neuropathies as moderate small fiber 
and mild large fiber neuropathies.  In addition, an EMG 
obtained in April 2003 EMG showed evidence of moderate 
peripheral polyneuropathy in the lower extremity.  

The Board does observe the January 2005 VA examiner's 
statement that the veteran had bilateral lower extremity 
peripheral neuropathy of a fairly severe degree.  However, 
the January 2005 VA examiner also noted that the veteran's 
nonservice-connected plantar fasciitis complicated his 
problems with neuropathy.  Further, the examiner indicated 
that the veteran was still able to drive his car and to walk 
independently without the use of an assistive device.  He had 
a full range of motion of the joints of the lower 
extremities, and he was able to feel some heat pressure.  As 
such, the veteran has not been shown to have met the criteria 
for an increased evaluation.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for peripheral neuropathy 
of the lower left and right extremities. 

C.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected diabetes 
mellitus and/or peripheral neuropathy of the left and right 
lower extremities have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
diabetes mellitus and peripheral neuropathy of the left and 
right lower extremities under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

Service connection for erectile dysfunction is denied.

Service connection for peripheral neuropathy of the upper 
extremities is denied.

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

An initial evaluation in excess of 20 percent for peripheral 
neuropathy of the left lower extremity is denied.

An initial evaluation in excess of 20 percent for peripheral 
neuropathy of the right lower extremity is denied.


REMAND

Reason for Remand: To obtain medical opinions.  The veteran 
contends that he is entitled to service connection for 
coronary artery disease, to include as secondary to service-
connected diabetes mellitus, and for diarrhea, bowel urgency, 
and a digestive disorder.  More specifically, he claims that 
he currently has such disorders as result of his service-
connected diabetes mellitus and, in the case of the diarrhea, 
bowel urgency, and a digestive disorder, the medication he 
has taken for that disorder.   

As discussed above, the VCAA requires, among other things, 
that the VA assist a claimant in obtaining that evidence.  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

This case includes four medical opinions regarding whether 
coronary artery disease is result of service-connected 
diabetes mellitus.  However, the Board finds that none of 
them provide a sufficient basis on which to decide the claim.  
38 C.F.R. § 3.159(c)(4).  For example, on a September 2003 VA 
cardiology examination, the examiner stated that diabetes is 
a known "risk factor" for coronary artery disease and that 
therefore it most definitely "could have contributed to" 
his coronary disease.  On September 2003 VA general medical 
examination, the examiner stated that it was more likely than 
not that the veteran's heart disease "was related" to his 
diabetes. 

However, service connection on a secondary basis under 
section 3.310(a) requires not just "any" relationship 
between the service-connected disease and another disease, 
but rather it requires that the relationship be 
"proximate."  38 C.F.R. § 3.310(a) (1996) ("Disability 
which is proximately due to or the result of a 
service-connected disease or injury shall be 
service-connected.") (emphasis added).  The legal theory on 
which entitlement to service connection under 3.310(a) is 
based is one involving "proximate results".  38 C.F.R. 
§ 3.310(a) (1998).  Proximate is defined as "[c]losely 
related in space, time, or order."  WEBSTER'S II NEW COLLEGE 
DICTIONARY 892 (1995).  It means "[i]mmediate; nearest; 
direct, next in order."  BLACK'S LAW DICTIONARY 1103 (5th ed. 
1979).  "In its legal sense, closest in causal connection."  
Id.  In law, proximate cause is "that which in natural and 
continuous sequence unbroken by any new independent cause 
produces an event, and without which the injury would not 
have occurred."  BARRON'S LEGAL GUIDES LAW DICTIONARY 63 (1984) 
(emphasis added); see also BLACK'S at 1103 (noting under 
"proximate consequence or result" that "[a] mere 
possibility of the injury is not sufficient, where a 
reasonable man would not consider injury likely to result 
from the act as one of its ordinary and probable results." 
(emphasis added)).

Because the medical reports in the record show that diabetes 
mellitus was one "risk factor" among at least three more--
hyperlipidemia, smoking (2 packs a day for 24 years but none 
since about 1986) and a family history of heart disease (the 
latter which the veteran has denied in more recent treatment 
records; earlier records sometimes show such a history, 
however)--for the development of coronary artery disease, the 
Board cannot conclude, based on the September 2003 opinions, 
that diabetes mellitus is the proximate cause of coronary 
artery disease in this case, such that, without diabetes 
mellitus, the veteran would not have developed coronary 
artery disease.  Instead, more information is needed from a 
cardiologist as to whether this "risk factor" was indeed a 
"cause" of the coronary artery disease and not just a 
"mere possibility" of having caused or contributed to the 
coronary artery disease.

The other issue in the case with regard to whether diabetes 
mellitus is a proximate cause of coronary artery disease is 
that it appears that coronary artery disease was present some 
years before a diagnosis of diabetes mellitus was rendered.  
Private physician R. E. E., M.D., wrote somewhat conflicting 
letters, both dated in May 2001, about the onset of diabetes, 
stating in one that diabetes was discovered in October 1994 
and in another that the veteran developed "glucose 
intolerance" in November 1994 and type 2 diabetes in July 
1996.  In a June 1998 treatment record, Dr. E. indicated that 
diabetes first manifested in November 1994 and 
arteriosclerotic heart disease in April 1987.  The September 
2003 VA cardiology examiner noted a history of a first 
myocardial infarction in "early 1980s" although there are 
no medical records in the file dated earlier than 1987.  A VA 
Medical Record Report for a period of hospitalization in 
March-April 1987 showed a diagnosis status post myocardial 
infarction after PCTA of right coronary artery times two.  

With regard to the medical reports showing a diagnosis of 
heart disease years earlier than the diagnosis of diabetes 
mellitus, the September 2003 VA cardiology examiner explained 
that, because the veteran had peripheral neuropathy at the 
time of the diagnosis of diabetes, "his diabetes was 
probably much more longstanding than" indicated by the 
diagnosis in the 1990s.  A private endocrinologist, L. A. B., 
M.D., agreed in a January 2005 statement, indicating that the 
fact that the veteran had peripheral neuropathy at the time 
of the diagnosis in the 1990s "suggest[ed] that he had 
actually had abnormal glucose levels for five to ten years 
prior to diagnosis."

However, these statements conflicts with the statements of 
Dr. E., who began treating the veteran in 1989 but who 
indicated that the onset of glucose intolerance was in 1994, 
and they also conflict with the absense of a diagnosis of 
diabetes mellitus at the time of the 1987 VA hospitalization.  
The absence of the diagnosis of diabetes at this time as well 
as the notation of two other "risk factors" for coronary 
artery disease, i.e., family history and smoking, were the 
reasons underlying a July 2005 VA examiner's opinion that it 
was unlikely that the veteran's diabetes mellitus caused his 
coronary artery disease.  Concerning this, the examiner 
stated that during the 1987 hospitalization that "they would 
have done blood work at that time," suggesting that diabetes 
mellitus was apparently ruled out by such tests.  However, 
the 1987 report shows no evidence of such blood work.

Given the conflicting medical opinions in this case and the 
apparent absense in the file of some medical records which 
may be relevant to the medical issues in the case, such as 
Dr. E.'s treatment records from 1989 to 1997; the complete 
records from the March-April 1987 period of hospitalization, 
including reports of any laboratory or "blood work" done at 
that time; and medical reports, if available, from an earlier 
"first"  myocardial infarction in the early 1980s, the 
Board concludes that remand is necessary for further 
development of the medical evidence in this regard.  
Moreover, the Board notes that, in addition to the 
establishment of service connection under section 3.310(a) on 
a secondary basis for a non-service-connected disability 
which is proximately caused by a service-connected 
disability, a veteran may be compensated, where a 
service-connected disability aggravates a 
nonservice-connected condition, for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Concerning 
this, temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Therefore, 
the medical evidence needs development in this regard as 
well.
Concerning the claim for service connection for diarrhea, 
bowel urgency, and a digestive disorder, the veteran was 
afforded a VA examination in September 2003 in which the 
examiner stated that it was unclear as to what was causing 
the veteran's diarrhea.  The veteran was subsequently 
provided a VA examination in July 2005 at which time he was 
assessed as having chronic diarrhea with bowel movement 
secondary to medication per the veteran's history.  It 
appears that the July 2005 VA examiner's opinion rests on the 
veteran's own reported history.  In addition, VA medical 
records dated in October 2005 indicate that a colonoscopy was 
performed following which it was recommended that the 
veteran's medication be considered as an etiology or 
contributor to his diarrhea.  However, it was also noted that 
the veteran's stool should be analyzed.  In this regard, the 
physician indicated that diabetic patients tend to have an 
increased incidence of small bowel overgrowth leading to 
diarrhea.  If such studies were negative and pathology from 
colon pathologies were unrevealing, it was suggested that the 
veteran be referred to a gastrointestinal clinic.  As such, 
it appears that additional tests may be needed to identify 
the etiology of the veteran's disorder.  Therefore, the Board 
finds that an additional VA examination and medical opinion 
are necessary for determining the nature and etiology of any 
diarrhea, bowel urgency, or digestive disorder that may be 
present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Ask the veteran whether he had 
treatment for a myocardial infarction or 
other heart condition earlier than the 
period of VA hospitalization in March-
April 1987 and, if so, ask him to provide 
information about where he was treated so 
that VA can assist him in obtaining those 
records.  In addition, ask him to 
complete an appropriate authorization or 
release form to enable VA to obtain Dr. 
E's treatment records dated from 1989 to 
1997 and to obtain Dr. B's treatment 
records from Noblesville Diabetes & 
Endocrinology.  If he provides the 
release forms, assist him in obtaining 
these private medical records.

2.  Obtain the complete records from the 
March-April 1987 period of VA 
hospitalization, including reports of any 
laboratory or "blood work" done at that 
time.

3.  Schedule the veteran for a VA 
examination by a cardiologist who has 
reviewed all the relevant medical 
records, including the four medical 
opinions already of record.  The doctor 
must render an opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that diabetes mellitus 
caused the development of coronary artery 
disease in this case as opposed to 
coronary artery disease having been 
caused by some other factor or factors.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  

With regard to the medical evidence which 
notes that there are several "risk 
factors" for the development of coronary 
artery disease in this case, the doctor 
should state, if possible without resort 
to speculation, which one or ones were 
more or less likely to have caused the 
development of coronary artery disease.  
The doctor should provide a rationale for 
his conclusion that includes a discussion 
of the particular evidence in this case 
and the nature of coronary artery disease 
and its relationship, if any, to diabetes 
mellitus.  In particular, the 
cardiologist should comment on the 
opinions of the other examiners 
(September 2003 VA examiner, January 2005 
private endocrinologist, and July 2005 VA 
examiner) regarding the significance of 
the diagnosis of diabetes mellitus having 
been rendered after the diagnosis of 
heart disease with regard to whether it 
can be said that diabetes mellitus is a 
cause in the development of coronary 
artery disease.  (Unless additional 
medical evidence obtained on remand shows 
otherwise, it appears that diabetes or 
"glucose intolerance" manifested in 
1994, whereas the veteran was treated at 
VA in March-April 1987 for status post 
myocardial infarction after PCTA of right 
coronary artery times two.) 

If the doctor concludes that it is 
unlikely that diabetes mellitus caused 
coronary artery disease in this case, 
then he or she should be asked to state 
whether it is at least as likely as not 
that that the current coronary artery 
disease has been permanently aggravated 
or worsened by the veteran's diabetes 
mellitus.  (Temporary or intermittent 
flare-ups of symptoms of a condition, 
alone, do not constitute sufficient 
evidence of aggravation unless the 
underlying condition worsened.)  If so, 
the doctor should state whether a degree 
of increased coronary disability can be 
ascertained in any way without resort to 
speculation.

4.  The veteran should be afforded a VA 
examination to ascertain whether the 
symptoms of diarrhea, bowel urgency, or 
other digestive disorder are present and, 
if so, whether they are caused by 
diabetes mellitus or some other 
condition.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to identify all current 
gastrointestinal disorders, such as 
diarrhea, bowel urgency, or digestive 
disorder.  The examiner should also 
indicate whether this veteran's diabetes 
mellitus is one of several causes of his 
diarrhea, bowel urgency, or digestive 
disorder and, if so, which one or ones 
are more or less likely to cause these 
symptoms.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  The purpose of this REMAND is to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and/or argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


